This is an application of Eddie Owens, by his attorneys, for a writ of habeas corpus, alleging that Eddie Owens is unlawfully restrained of his liberty and imprisoned in the county jail of Kay county by James Barker, sheriff, that he is so held under a commitment based upon a preliminary examination upon a complaint, wherein the petitioner is charged with the murder of John Askren, in Kay county, on the 26th day of September, 1924. Petitioner says that he is not guilty of the crime of murder as charged, and that the proof of his guilt is not evident nor the presumption thereof great. Attached to his petition is a transcript of the testimony taken on behalf of the state at the preliminary examination. The petitioner did not testify at the preliminary examination.
Upon the return day of the rule to show cause, a hearing was had in this court, and at that time the petitioner testified in his own behalf. Upon consideration of the testimony taken at the preliminary examination in connection with the testimony of the petitioner here, this court holds that the facts shown are not such as will entitle the petitioner to bail. Upon an application for bail by writ of habeas corpus, after commitment for a capital offense by an examining magistrate, the burden is upon the petitioner to show facts sufficient to entitle him to bail, and in the opinion of this court the burden has not been met in this case. Ex parte Butler, 15 Okla. Cr. 111, 175 P. 132; In re Bean,
 *Page 366 17 Okla. Cr. 576, 190 P. 1091; Ex parte Hatcher, 22 Okla. Cr. 311,211 P. 95.
The application of petitioner, Eddie Owens, is denied.